          Case 1:19-cv-02337-AJN-SN Document 103 Filed 07/15/21 Page 1 of 1



                                        Joseph J. Ranni, LL.M. Attorney at Law
                                  Admitted in New York, New Jersey, Pennsylvania and Florida




By NYSECF



                                                                    July 15, 2021
Honorable Sarah Netburn
U.S. District Courthouse
Southern District of New York
40 Foley Street, Courtroom 430
New York, New York 10007

          Re:     Teddy Volkswagen of the Bronx, LLC v. Phillip Demersky
                  Case No.: 1:19-cv-2337 (AJN) (SN)

Dear Judge Netburn:

          As you are aware our office represents the Defendant in connection with the above
action.

       With the consent of Plaintiff counsel, Defendant respectfully request an adjournment of
the schedule conference for Monday, July 19th. Counsel is engaged in Court Order deposition in
the Eastern District Court. Both parties are available early afternoon on Tuesday, July 20th and
Wednesday July 21st.

       Please contact our offices if there is any additional information or documentation that
may be helpful to the Court’s review. Thank you for your time, attention and consideration of
this matter.

                                                                    Sincerely,

                                                                    Joseph J. Ranni

                                                                    Joseph J. Ranni


cc: Emanuel Kataev, Esq. (via ECF)




          148 N. Main Street // Florida, NY 10921 // t: 845.651.0999 // f: 845.651.5111 // www.RanniLaw.com
